IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                   April 17, 2012 Session

                REBECCA W. FORD v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Knox County
                     No. 3-78-07    Wheeler A. Rosenbalm, Judge


                 No. E2011-01072-COA-R3-CV-FILED-JULY 31, 2012


Rebecca W. Ford (“Plaintiff”) sued the State of Tennessee (“State”) regarding a motor
vehicle accident that resulted in the death of Plaintiff’s daughter, Lynsey M. Ford. After a
bench trial, the Trial Court entered its judgment finding and holding, inter alia, that the State
had not violated Tenn. Code Ann. § 9-8-307(a)(1)(I) or § 9-8-307(a)(1)(J), and that the
actions of Zachary L. Robinson were the sole proximate cause of the accident. Plaintiff
appeals to this Court. We reversed the Trial Court’s judgment as to Zachary L. Robinson
being solely at fault, and held that the State was 50% at fault for the Accident in our Opinion
in Robinson v. State, docket No. E2011-01540-COA-R3-CV (“Robinson v. State”), released
contemporaneously with this Opinion. We, therefore, remand this case to the Trial Court for
the calculation of damages awarded to Plaintiff from the State for the death of Lynsey M.
Ford.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed;
                                  Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which H ERSCHEL P. F RANKS,
P.J., and C HARLES D. S USANO, J R., J., joined.

Tony Farmer, Knoxville, Tennessee, for the appellant, Rebecca W. Ford.

Robert E. Cooper, Jr., Attorney General and Reporter; William E. Young, Solicitor General;
and Dawn Jordan, Senior Counsel, for the appellee, State of Tennessee.
                                              OPINION

                                             Background

              This lawsuit arises from a motor vehicle accident (“the Accident”) which
resulted in the tragic and untimely deaths of eighteen year old Zachary L. Robinson and
sixteen year old Lynsey M. Ford. On March 3, 2006, at approximately 11:45 p.m. Ms. Ford
was a passenger in a vehicle driven by Mr. Robinson. Mr. Robinson was driving on Lovell
Road in Knoxville, Tennessee and was in the process of attempting to merge on to Pellissippi
Parkway when he lost control of his vehicle and collided with a tractor trailer truck. Mr.
Robinson and Ms. Ford both died.

               Plaintiff filed suit in the Circuit Court for Knox County individually and as
next of kin of Lynsey M. Ford against Averitt Express, Inc. and Michael L. Knauff. Plaintiff
also filed suit in the Claims Commission against the State. In separate actions, Wade
Robinson and Melanie Robinson sued Averitt Express, Inc. and Michael L. Knauff in the
Circuit Court of Knox County and also filed suit in the Claims Commission both individually
and as next of kin of Zachary L. Robinson against the State. Plaintiff’s claims in the Claims
Commission were transferred to Circuit Court and consolidated with her pending Circuit
Court case. Plaintiff’s claims also were consolidated with Mr. and Mrs. Robinson’s claims 1
for purposes of trial2 . Plaintiff’s suit and Mr. and Mrs. Robinson’s suit were separated again
for purposes of appeal. We discuss fully Mr. and Mrs. Robinson’s appeal in our Opinion in
Robinson v. State, a copy of which is attached hereto as Attachment 1.

              After trial, the Trial Court entered its judgment on April 15, 2011, finding and
holding, inter alia, that the State had not violated Tenn. Code Ann. § 9-8-307(a)(1)(I) or §
9-8-307(a)(1)(J), and that the actions of Zachary L. Robinson were the sole proximate cause
of the accident. Plaintiff appeals to this Court.

                                              Discussion

                Although not stated exactly as such, Plaintiff raises four issues on appeal: 1)


        1
         Mr. and Mrs. Robinson’s claims in the Claims Commission had similarly been transferred to Circuit
Court and consolidated with their Circuit Court case.
        2
         Prior to trial, Plaintiff’s and Mr. and Mrs. Robinson’s claims against Averitt Express, Inc. and
Michael L. Knauff were voluntarily non-suited.

                                                   -2-
whether the evidence preponderates against the Trial Court’s finding that the proof failed to
establish actionable conduct by the State under Tenn. Code Ann. § 9-8-307(a)(1)(I); 2)
whether the evidence preponderates against the Trial Court’s finding that the proof failed to
establish actionable conduct by the State under Tenn. Code Ann. § 9-8-307(a)(1)(J); 3)
whether the Trial Court erred in failing to allocate a percentage of liability to the State for
Lynsey M. Ford’s death; and 4) whether the Trial Court erred in relying upon Eric Hamby’s
testimony.

              We addressed and resolved what are Plaintiff’s first three issues in our Opinion
in Robinson v. State, wherein we reversed, in part, the Trial Court’s judgment after finding
and holding that the plaintiffs had proven actionable conduct by the State under Tenn. Code
Ann. § 9-8-307(a)(1)(I) and § 9-8-307(a)(1)(J), and that the State was 50% at fault for the
Accident and Zachary L. Robinson was 50% at fault for the Accident. For the facts of this
case and our resolution of the issues that are Plaintiff’s issues 1, 2, and 3, refer to our
Opinion in Robinson v. State, Attachment 1 to this Opinion. We adopt in this Opinion our
Opinion in Robinson v. State.

               Further, as to Plaintiff’s issue three regarding whether the Trial Court erred in
failing to allocate a percentage of liability to the State for Lynsey M. Ford’s death, Plaintiff
argues that the Trial Court failed to address Lynsey M. Ford’s status as a guest passenger and
instead imputed Zachary L. Robinson’s fault to Lynsey M. Ford. We disagree that the Trial
Court somehow imputed Zachary L. Robinson’s fault to Lynsey M. Ford. Rather, in its
judgment, the Trial Court found the Zachary L. Robinson was the sole proximate cause of
the Accident and that the State had no fault. If the State had no fault for the Accident, then
Plaintiff simply would be unable to recover damages from the State.

               We, however, addressed the issue of fault in our Opinion in Robinson v. State
and found and held that the State was 50% at fault for the Accident and that Zachary L.
Robinson was 50% at fault for the Accident. Our reallocation of fault allows Plaintiff to
recover damages from the State for the death of Lynsey M. Ford. We, therefore, remand this
case to the Trial Court for a determination of the proper amount of damages based upon the
State being 50% at fault.

               Our resolution of the issues in Robinson v. State renders consideration of
Plaintiff’s fourth issue moot. We do note that in Robinson v. State we found no error in the
Trial Court’s finding Mr. Hamby to be a credible witness and then relying on his testimony
as being relevant.




                                              -3-
                                       Conclusion

              The judgment of the Trial Court is reversed, and this cause is remanded to the
Trial Court for further proceedings consistent with this Opinion and for collection of the
costs below. The costs on appeal as assessed against the appellee, the State of Tennessee.




                                                  _________________________________
                                                  D. MICHAEL SWINEY, JUDGE




                                            -4-